
	

113 HR 2577 IH: Small Business Job Protection Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2577
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Messer (for
			 himself and Mr. Young of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  definition of applicable large employer for purposes of the employer mandate in
		  the Patient Protection and Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Job Protection Act of
			 2013.
		2.Definition of
			 applicable large employer
			(a)In
			 generalSection 4980H(c) of
			 the Internal Revenue Code of 1986 is amended—
				(1)in paragraph
			 (2)(A), by striking at least 50 and inserting at least
			 100; and
				(2)in paragraph
			 (2)(B), by striking 50 each place it occurs and inserting
			 100.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the amendments made by section 1513 of the Patient Protection
			 and Affordable Care Act.
			
